UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR r TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from January 1, 2007 to June 30, 2007 Commission file number: 1-31949 INX Inc. (Exact name of Registrant as specified in its charter) Delaware 76-0515249 (State of incorporation) (I.R.S. Employer Identification Number) 6401 Southwest Freeway Houston, Texas 77074 (Address of principal executive offices) (Zip code) (713) 795-2000 Registrant’s telephone number including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No * Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No R The Registrant has 6,962,499 shares of common stock outstanding as of July 26, 2007. 1 INX Inc. and Subsidiary FORM 10-Q for the Quarter Ended June 30, 2007 INDEX Part I. Financial Information Item 1. Financial Statements (Unaudited): 3 Condensed Consolidated Statements of Operations for the three months ended June 30, 2007 and 2006 3 Condensed Consolidated Statements of Operations for the six months ended June 30, 2007 and 2006 4 Condensed Consolidated Balance Sheets at June 30, 2007 and December 31, 2006 5 Condensed Consolidated Statement of Stockholders’ Equity for the six months ended June 30, 2007 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 7 Notes to Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 19 Part II. Other Information Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information 19 Item 6. Exhibits 20 Signature 20 2 PART 1. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): INX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share amounts) (Unaudited) Three months ended June 30, 2007 2006 Revenue: Products $ 46,918 $ 33,322 Services 6,809 5,356 Total revenue 53,727 38,678 Cost of products and services: Products 39,029 26,962 Services 4,653 4,084 Total cost of products and services 43,682 31,046 Gross profit 10,045 7,632 Selling, general and administrative expenses 9,042 7,001 Operating income 1,003 631 Interest and other income (expense), net 41 (18 ) Income from continuing operations before income taxes 1,044 613 Income tax expense 7 — Net income from continuing operations 1,037 613 Income (loss) from discontinued operations, net of income taxes (3 ) 143 Net income $ 1,034 $ 756 Net income per share: Basic: Income from continuing operations $ 0.15 $ 0.10 Income from discontinued operations, net of income taxes — 0.02 Net income per share $ 0.15 $ 0.12 Diluted: Income from continuing operations $ 0.13 $ 0.08 Income from discontinued operations, net of income taxes — 0.02 Net income per share $ 0.13 $ 0.10 Shares used in computing net income per share: Basic 6,862,538 6,223,118 Diluted 7,817,371 7,324,469 The accompanying notes are an integral part of these condensed consolidated financial statements 3 INX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share and per share amounts) (Unaudited) Six months ended June 30, 2007 2006 Revenue: Products $ 86,468 $ 55,633 Services 12,902 9,321 Total revenue 99,370 64,954 Cost of products and services: Products 71,361 44,855 Services 9,457 7,060 Total cost of products and services 80,818 51,915 Gross profit 18,552 13,039 Selling, general and administrative expenses 17,214 12,846 Operating income 1,338 193 Interest and other income (expense), net 17 (103 ) Income from continuing operations before income taxes 1,355 90 Income tax expense 14 1 Net income from continuing operations 1,341 89 Income from discontinued operations, net of income taxes 59 139 Net income $ 1,400 $ 228 Net income per share: Basic: Income from continuing operations $ 0.20 $ 0.01 Income from discontinued operations, net of income taxes 0.01 0.03 Net income per share $ 0.21 $ 0.04 Diluted: Income from continuing operations $ 0.17 $ 0.01 Income from discontinued operations, net of income taxes 0.01 0.02 Net income per share $ 0.18 $ 0.03 Shares used in computing net income per share: Basic 6,762,681 6,135,350 Diluted 7,749,270 7,202,067 The accompanying notes are an integral part of these condensed consolidated financial statements 4 INX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and par value amounts) June 30, 2007 December 31, 2006 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 7,826 $ 1,795 Accounts receivable, net of allowance of $210 and $299 39,656 42,424 Inventory 2,237 1,157 Other current assets 1,958 2,086 Total current assets 51,677 47,462 Property and equipment, net of accumulated depreciation of $3,008 and $2,414 4,084 3,854 Goodwill 12,097 10,891 Intangible and other assets, net of accumulated amortization of $1,364 and $1,264 196 313 Total assets $ 68,054 $ 62,520 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Notes payable and current portion of long-term debt $ 37 $ 4,609 Accounts payable 36,320 28,798 Accrued expenses 4,627 5,038 Other current liabilities 1,233 1,385 Total current liabilities 42,217 39,830 Other long-term liabilities 306 306 Commitments and contingencies Stockholders’ Equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, no shares issued — — Common stock, $.01 par value, 15,000,000 shares authorized, 6,952,511 and 6,603,070 shares issued 70 66 Additional paid-in capital 32,341 30,598 Retained deficit (6,880 ) (8,280 ) Total stockholders’ equity 25,531 22,384 Total liabilities and stockholders’ equity $ 68,054 $ 62,520 The accompanying notes are an integral part of these condensed consolidated financial statements 5 INX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (In thousands, except share amounts) (Unaudited) $.01 par value Common Stock Shares Amount Additional Paid-In Capital Retained Deficit Total Balance at December 31, 2006 6,603,070 $ 66 $ 30,598 $ (8,280 ) $ 22,384 Exercise of common stock options 240,116 3 429 — 432 Issuance of shares as additional purchase price consideration for Datatran acquisition 25,253 — 250 — 250 Issuable shares as additional purchase price consideration for Network Architects, Corp. acquisition 75,000 1 676 — 677 Share-based compensation expense related to employee stock options — — 240 — 240 Share-based compensation expense related to directors’ stock grants 9,072 — 90 — 90 Share-based compensation expense related to employee restricted stock grants — — 18 — 18 Issuance of warrants — — 40 — 40 Net income — — — 1,400 1,400 Balance at June 30, 2007 6,952,511 $ 70 $ 32,341 $ (6,880 ) $ 25,531 The accompanying notes are an integral part of this condensed consolidated financial statement 6 INX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,400 $ 228 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Net (income) from discontinued operations (59 ) (139 ) Depreciation and amortization 716 549 Share-based compensation expense for stock options and stock grants 356 192 Issuance of warrants 40 — Loss on retirement of assets 10 3 Bad debt expense 40 26 Changes in operating assets and liabilities: Accounts receivable 2,728 (10,462 ) Inventory (net of effect of acquisition) (1,080 ) (586 ) Accounts payable 7,522 10,586 Other assets and liabilities (403 ) 785 Net cash provided by continuing operations 11,270 1,182 Net operating activities of discontinued operations 22 (433 ) Net cash provided by operating activities 11,292 749 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of Datatran Network Systems (250 ) (1,000 ) Acquisition of Network Architects, Corp. — (394 ) Transaction costs paid for acquisitions (30 ) (36 ) Capital expenditures (net of effect of acquisitions) (856 ) (1,124 ) Net cash used in investing activities of continuing operations (1,136 ) (2,554 ) Net investing activities of discontinued operations 15 1,117 Net cash used in investing activities (1,121 ) (1,437 ) CASH FLOWS FROM FINANCING ACTIVITIES: Exercise of stock options 432 443 Net payments of short-term interest bearing credit facilities (4,350 ) 2,016 Payments on notes payable (222 ) (77 ) Net cash provided by (used in) financing activities of continuing operations (4,140 ) 2,382 Net financing activities of discontinued operations — (1 ) Net cash provided by (used in) financing activities (4,140 ) 2,381 NET INCREASE IN CASH AND CASH EQUIVALENTS 6,031 1,693 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 1,795 2,597 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 7,826 $ 4,290 The accompanying notes are an integral part of these condensed consolidated financial statements 7 INX INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six months ended June 30, 2007 2006 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ 112 $ 90 Cash paid for income taxes $ 8 $ 1 SUPPLEMENTAL NONCASH INVESTING AND FINANCING ACTIVITIES: Acquisition of Datatran Network Systems: Fair value of assets acquired $ 500 $ 1,551 Common stock issued (250 ) (515 ) Acquisition of Network Architects, Corp.: Fair value of assets acquired 677 $ 965 Common stock issued (677 ) (571 ) Acquisition of InfoGroup Northwest, Inc.: Fair value of assets acquired — $ 1,504 Additional purchase price payable — (717 ) Transaction costs accrued — (70 ) Common stock issuable — (717 ) Issuance of warrants in connection with sale of Stratasoft, Inc. — 128 The accompanying notes are an integral part of these condensed consolidated financial statements 8 INX INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (In thousands, except share and per share amounts) 1.Description of Business INX Inc. (“INX” or the “Company”) is a provider of Internet Protocol (“IP”) communications solutions for enterprise-class organizations based primarily on Cisco System, Inc. (“Cisco”) technology. These solutions include design, implementation and support of LAN/WAN routing and switching, IP telephony, voice over IP (“VoIP”), network security, network storage and wireless networks. 2.Basis of Presentation The accompanying unaudited financial data as of June 30, 2007 and for the three-month and six-month periods ended June 30, 2007 and 2006 have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to such rules and regulations. The December 31, 2006 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States. However, the Company believes the disclosures are adequate to make the information presented not misleading. These Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and the notes thereto, included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (“Annual Report”). In the opinion of management, all adjustments (which include normal recurring adjustments, except as disclosed herein) necessary for a fair presentation of financial position as of June 30, 2007, results of operations for the three-month and six-month periods ended June 30, 2007 and 2006, cash flows for the six months ended June 30, 2007 and 2006, and stockholders’ equity for the six months ended June 30, 2007, have been included. The results of the interim periods are not necessarily indicative of results for the full year or any future period. 3.Adoption of FASB Interpretation No. 48 Effective January1, 2007, the Company adopted FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No.109” (“FIN48”). FIN48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements and prescribes a recognition threshold and measurement attribute for financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. This Interpretation also provides related guidance on derecognition, classification, interest and penalties, and accounting in interim periods and disclosure. The adoption of FIN 48 did not have a material impact on the Condensed Consolidated Financial Statements for the three-month and six-month periods ended June 30, 2007. The Company and its subsidiary file income tax returns in the U.S. federal jurisdiction and several states. With few exceptions, the Company is no longer subject to U.S. federal or state and local income tax examinations by tax authorities for years before 2003. The Company is currently not undergoing an income tax examination in any jurisdiction. The Company has no unrecognized tax benefits not recorded as of January 1, 2007, the date of adoption of FIN 48. There were no interest or penalties recorded for unrecognized tax benefits in the three-month and six-month periods ended June 30, 2007. There were no interest or penalties accrued in the Condensed Consolidated Balance Sheets at June 30, 2007 or December 31, 2006. 4. Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No.157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 clarifies the definition of fair value, establishes a framework for measuring fair value, and expands the disclosures on fair value measurements. SFASNo.157 is effective for fiscal years beginning after November15, 2007. The adoption of SFAS157 is not expected to have a material impact on the Company’s consolidated financial statements. In February 2007, the FASB issued Statement of Financial Accounting Standards No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value. It also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities. SFAS 159 does not: (a)affect any existing accounting literature that requires certain assets and liabilities to be carried at fair value; (b)establish requirements for recognizing and measuring dividend income, interest income, or interest expense; or (c)eliminate disclosure requirements included in other accounting standards. SFAS 159 is effective as of the beginning of the first fiscal year that begins after November15, 2007. The adoption of SFAS159 is not expected to have a material impact on the Company’s consolidated financial statements. 9 5. Acquisitions Datatran Network Systems Under an Asset Purchase Agreement dated February3, 2006, the Company purchased the assets and operations of Datatran Network Systems (“DNS”). DNS is a specialized provider of network solutions serving the Southern California market. DNS designs, implements and supports solutions based on Cisco technologies with a primary focus on IP Telephony. The Company completed the acquisition simultaneously with the execution of the Asset Purchase Agreement. The consideration paid at closing pursuant to the Asset Purchase Agreement was $1,000 in cash, including $100 placed in escrow under holdback provisions defined in the Asset Purchase Agreement and 71,003shares of the Company’s common stock valued at $500. Legal and other costs of $47 were paid in connection with the transaction, of which $32 was paid in cash and $15 was paid through the issuance of 2,105shares of common stock. The $100 holdback was released from escrow and paid to DNS in May 2007. Additional purchase price consideration valued at $500 and recorded as goodwill was paid to DNS in June 2007 for achievement of certain operating profit milestones during the twelve-month period ending February 28, 2007. The consideration consisted of a cash payment of $250 and issuance of 25,253 shares of the Company’s common stock with a value of $250. The calculation of the number of shares of Company’s common stock was determined by dividing $250 by $9.90, the average closing price per share for the common stock as reported by NASDAQ for the five consecutive trading days prior to March 1, 2007. Additionally, cash of $30 was paid to the broker of the transaction. Network Architects, Corp. Effective May26, 2005, the Company acquired the operations and certain assets of Network Architects, Corp. (“Network Architects”), a data network and IP telephony systems design, installation and support business with branches in Albuquerque, New Mexico and ElPaso, Texas. Additional purchase price consideration consisting of 75,000 shares of the Company’s common stock, were issued to Network Architects in June 2007 for achievement of certain operating profit milestones during the twelve-month period ending May 31, 2007. The additional purchase price consideration was valued at $677 and recorded as goodwill, determined by multiplying the shares issued by the closing price per share for the common stock as reported by NASDAQ on June 29, 2007. Under the terms of the Asset Purchase Agreement, the Company will issue Network Architects a maximum of 75,000shares of common stock as additional purchase price consideration following the twelve-month period ending May31, 2008 if operating profit during such period exceeds $726. If operating profit is less than the applicable milestone for any of the two years, the number of shares of common stock issuable by the Company will be equal to 75,000 multiplied by the percentage of actual operating profit during the period as compared to the applicable milestone. Additional purchase price consideration, if any, will be recorded as goodwill. 6. Discontinued Operations On November3, 2005, the Company’s Board of Directors approved a plan to sell its Stratasoft and Valerent subsidiaries. Under a Stock Purchase Agreement (“Agreement”) dated January26, 2006, INX sold all outstanding shares of Stratasoft’s common stock for a pretax gain on disposal of $302. Key terms of the sale are summarized as follows: •
